Citation Nr: 0213897	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  99-08 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1969, 
including a tour in Vietnam.  This matter originally came 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted service connection for post-traumatic 
stress disorder and assigned a 10 percent disability 
evaluation effective December 29, 1997.  A May 1999 rating 
decision increased this evaluation to 30 percent (from the 
same effective date).

On May 11, 2001, the Board denied a higher initial 
evaluation.  The veteran appealed that determination to the 
United States Court of Appeals for Veterans Claims (the 
Court).  On March 13, 2002, the Court issued an Order 
vacating the May 11, 2001 Board decision and remanding the 
matter to the Board, consistent with a February 2002 Joint 
Motion for Remand and Stay of Proceedings.  The matter is now 
back before the Board for readjudication.

The Board notes that in June 2000, the veteran filed an 
application for total disability benefits based on individual 
unemployability as a result of service-connected disability.  
The claims file does not indicate that this claim was 
processed by the RO, and so the Board does not have 
jurisdiction to address it at this time.  Accordingly, the 
matter is referred back to the RO for any necessary 
development.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  The veteran's post-traumatic stress disorder is 
manifested by not more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
the retention of only highly learned material or forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  
CONCLUSION OF LAW

The criteria for a higher initial evaluation of 50 percent 
for post-traumatic stress disorder have been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, Part 4, including 4.7, 
4.130, Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that the RO has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. 
§§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claims, as well as the 
applicable laws and regulations, as indicated in the July 
1998, March 1999 and May 1999 rating decisions, the March 
1999 statement of the case, the May 1999, September 1999, May 
2000 and January 2001 supplemental statements of the case, 
and in letters from the RO, including the cover letters for 
the various rating decisions and statements of the case.  The 
RO also attempted to inform the veteran of which evidence he 
was to provide to VA and which evidence the RO would attempt 
to obtain on his behalf, as noted in January 1998 and 
February 1998 correspondence.

The Board additionally notes that although the Court's March 
13, 2002, remand served to vacate the Board's May 11, 2001, 
denial and its legal efficacy, the Board's prior discussion 
nonetheless remains a matter of record, and one which was 
clearly provided to the veteran.  Examination of the now-
vacated decision reveals that the Board clearly articulated 
the relevant law and regulations and discussed these legal 
provisions in the context of the evidence then of record.  In 
other words, through the Board's May 11, 2001, denial, the 
veteran has already had an extensive advisory of the evidence 
required to substantiate his claim.

Further, the Board finds that the RO met its duty to assist 
under the VCAA by making satisfactory efforts to ensure that 
all relevant evidence was associated with the claims file, 
noting that it contains service medical records, private 
provider records, social security records and VA treatment 
records.  Further, the veteran was given VA examinations and 
evaluations in June 1998, November 1999, November 2000 and 
December 2000, and was afforded the opportunity for a 
hearing, which was held in December 1999.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 C.F.R. § 4.1.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  As in this case, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The evidence for consideration in this case includes service 
medical records, VA outpatient treatment records dated from 
February 1997 to April 2000, a June 1998 VA examination 
report, a VA discharge summary documenting hospitalization 
from January 1999 to March 1999, social security records, a 
May 1999 opinion from D.A., Ph.D., F.A.C.P., two November 
1999 VA examination reports, a November 2000 VA social and 
industrial survey, and a December 2000 VA examination report, 
as well as multiple written statements and December 1999 
hearing testimony from the veteran.  The record also contains 
March 2001 and April 2001 statements from the veteran's 
family and friends concerning his PTSD, submitted with an 
appropriate waiver of RO consideration pursuant to 38 C.F.R. 
§ 20.1304(c) (2001).  The veteran also identified other 
private treatment records now associated with the claims 
file, but these records address treatment for medical 
conditions generally unrelated to the issue on appeal.  The 
Board has carefully reviewed, considered and weighed the 
probative value of this evidence.    

As previously noted, the RO granted service connection for 
the veteran's post-traumatic stress disorder (PTSD) in July 
1998 and assigned a 10 percent evaluation pursuant to 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective as of 
December 29, 1997, the date of the claim.  Thereafter, the 
veteran was hospitalized for PTSD treatment from January 1999 
to March 1999.  In March 1999, the RO assigned a temporary 
total evaluation of 100 percent, effective from January 8, 
1999, to March 31, 1999, pursuant to 38 C.F.R. § 4.29, and 
continued a 10 percent evaluation from April 1, 1999.  In May 
1999, the RO increased the evaluation to 30 percent, 
effective from December 29, 1997. 

The veteran's PTSD is therefore currently rated 30 percent 
disabling under DC 9411, and he has maintained that his PTSD 
should be rated 100 percent disabling.  PTSD is rated at 30 
percent where there is occupational and social impairment 
with occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions and recent events.  
See 38 C.F.R. § 4.130.  The record indicates that the veteran 
displays the majority of these symptoms.

DC 9411 affords a 50 percent rating for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  Competent medical 
evidence of record shows that the veteran suffers from 
occupational and social impairment in relation to PTSD, with 
noted difficulty in his social relationships, episodes of 
impaired judgment and thinking, and mood and motivation 
disturbances.  Constricted and restricted affect have been 
noted on examination, although not flat affect.  Problems 
with panic (although not weekly panic attacks per se) and 
anxiety have been noted on more than one assessment.  The 
competent medical evidence of record does not indicate that 
the veteran suffers from circumstantial, circumlocutory or 
stereotyped speech, difficulty understanding complex commands 
or memory impairment.

Where there is evidence of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships, a 70 percent evaluation 
is appropriate.  38 C.F.R. § 4.130.  Suicidal ideation was 
reported once by the veteran at a May 1999 private 
evaluation, but he denied it at examinations before and after 
that date.  He has been noted to have difficulty in 
relationships, but not as to a complete inability to 
establish and maintain them.  He has anger management 
problems involving stressful situations, as observed in his 
counseling sessions, but has shown improvement in these 
areas.  He has been diagnosed with a depressive disorder, but 
it has been classified as secondary to a nonservice-connected 
back injury.  There is no competent medical evidence of 
obsessional rituals, speech problems, spatial disorientation 
or poor hygiene or appearance in the record.    

The Board observes that the veteran has requested a 100 
evaluation for his PTSD.  This level of evaluation is 
warranted where there is total occupational and social 
impairment due to such PTSD symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130.  The Board does not find 
evidence of total occupational and social impairment, as 
caused by PTSD, in the record.  The record does not contain 
competent medical evidence of the clear majority of these 
symptoms.  Although the veteran's socialization is impaired, 
it is evident that he maintains a good relationship with his 
wife and other family members, and is able to function at 
group therapy sessions.  He is also a participant in both 
church and veterans groups.  His industrial impairment has 
been classified by medical personnel as mainly attributable 
to a nonservice-connected back disorder, and he has indicated 
that he would work in the absence of this injury.

The Board has also reviewed the veteran's range of Global 
Assessment of Functioning Scale scores (GAF scores).  The GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV); see also 38 C.F.R. 
§§ 4.125, 4.130.  A GAF score of 31 to 40 indicates "some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."  A GAF score of 41 to 50 shows 
"serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  A GAF score of 
51 to 60 is defined as "moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  

The record demonstrates a pattern of GAF scores for the 
veteran ranging from a low of 35 to a high of 60, as follows: 
March 1998 VA treatment record - 35, June 1998 VA examination 
report - 49 (with 45 for the past year); March 1999 VA 
hospitalization summary - 60; November 1999 VA examination 
reports - 50 (with 40 for the past year) and 55 (from a 
second examiner); and December 2000 - 55 (with 55 for the 
previous year).  Accordingly, the veteran's symptoms appear 
to represent a range of moderate to serious impairment.  The 
Board finds these scores to be probative evidence of the 
veteran's level of psychiatric impairment.   

The Board has weighed the evidentiary value of the November 
2000 VA social and industrial impairment survey, noting 
considerable industrial and definite social impairment as 
caused by the veteran's PTSD.  The Board notes that the May 
1999 private physician's report, as well as the November 1996 
social security determination, found the veteran to be unable 
to work as the result of a nonservice-connected back injury.  
The May 1999 report also documents the veteran's comment to 
the physician that he would be working but for his back 
injury.  Further, at a December 1999 hearing, the veteran 
stated that he was considering vocational rehabilitation, 
indicating an interest in working again.  The Board also 
notes the December 2000 VA examiner's opinion that the 
veteran's psychiatric problems are one-half related to his 
PTSD and one-half to his nonservice-connected major 
depressive disorder.  The Board does not dispute the 
existence of some social and industrial impairment from PTSD, 
but does find that an increase to a 50 percent rating under 
DC 9411 will appropriately and fully take into account this 
level of impairment, especially given other credible evidence 
of record attributing social and industrial impairment to 
nonservice-connected disabilities including a back injury and 
a depressive disorder.  The Board also notes the veteran's 
tendency to exaggerate his symptoms to medical personnel, as 
confirmed by testing and documented by the May 1999 private 
physician and one of the November 1999 VA examiners, and has 
taken this into consideration in weighing the value of the 
various medical opinions in the record. 

In conclusion, the Board finds that the veteran's PTSD 
symptoms more nearly approximate an increase from 30 percent 
to a higher initial evaluation of 50 percent under DC 9411.  
See 38 C.F.R. § 3.102, 4.7.  The Board holds that the 
veteran's PTSD symptomatology, as noted above and in the 
competent medical evidence of record, more closely 
approximates the criteria for a 50 percent rating, and no 
more.  Further, although some of the 70 percent criteria are 
noted in the competent medical evidence of record, the Board 
finds that the relevant evidence demonstrates a much closer 
match to the 50 percent criteria, and so the lower of these 
two ratings is for assignment per 38 C.F.R. § 4.7. 

Lastly, the Board has also considered extraschedular 
evaluation, but finds that there has been no showing that 
PTSD has: (1) caused marked interference with employment 
beyond the level of interference already contemplated in the 
newly assigned 50 percent rating; (2) necessitated frequent 
periods of hospitalization; or (3) otherwise rendered 
impracticable the regular schedular standards.  The Board 
observes the evidence of record as previously discussed in 
relation to the disabilities contributing to the veteran's 
overall industrial impairment, including PTSD, but does not 
find marked interference caused specifically by PTSD beyond 
that accounted for in the new 50 percent rating under DC 
9411.  The Board also notes that the record demonstrates one 
three-month period of hospitalization in relation to PTSD 
during the entirety of the claim, and not frequent episodes.  
In the absence of factors suggesting an unusual disability 
picture, therefore, further development in keeping with the 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See 38 C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a higher initial evaluation of 50 percent for 
post-traumatic stress disorder is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

